Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendments dated 7/8/21 are hereby entered

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-9, 11-13, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 3-9, 11-13, and 15-20 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being.

In regard to Claims 1, 9, and 13 the following limitations can be performed as a mental process by a human being alone, in terms of a human performing
a […] method comprising:
analyzing […] a sample instructional video to identify a behavioral pattern of the instructor…sample instructional video; 
adding…instructor;
creating…patterns; and
[…] splitting…wherein the […] splitting…segment.
In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being.

Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., employing a machine language algorithm, a “computer”, “computer-program product”, “computer readable storage medium,” “program instructions”, “processing unit”, “computer network”, and/or “one or more processors” are claimed these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a employing a machine language algorithm, a “computer”, “computer-program product”, “computer readable storage medium,” “program instructions”, “processing unit”, “computer network”, and/or “one or more processors” are claimed these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figures 1 and 4 in Applicant’s specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-9, 11-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20130282747 A1 by Cheng et al (“Cheng”), in view of PGPUB US 20200380030 A1 by Colas et al (“Colas”).
In regard to Claims 1, 9, and 13, Cheng teaches a computer-implemented method comprising:
analyzing, by a machine learning algorithm, a sample instructional video to identify a behavioral pattern of the instructor, the identified behavioral pattern indicating the start or an end of a segment of instructional content, each segment being a step in the sample instructional video; and
(see, e.g., Figure 3, selection 312 in regard to identifying sematic elements (“behavioral pattern[s]”) that indicate the start and the end of a segment in a sample instructional video;  see, e.g., p40, “the video-specific model 124 maps the complex event and sematic element information to the location(s) in the video (frame number) in which they occur”; see also, e.g., F7 and p70 in regard to an example of an instructional skateboard video that has been segmented by semantic elements; see, e.g., p49 in regard to the video event model that is used to segment the video as being developed using “machine learning techniques”);

	(see, e.g., p43, and 49-50 in regard to a novel event handler adding novel events to the video event model (“stored set of predetermined behavioral patterns”));
	[…]
	automatically splitting, wherein the automatic splitting is based on […] a pattern of behavior…segment
	(see, e.g., F7 and p70).

Furthermore, while Cheng teaches employing machine learning techniques such as employing training videos to train a model containing “indicators of the determined evidentiary significance of each of the semantic elements” (p39), it may fail to specifically teach the remaining claimed limitations, however, Colas teaches
	creating a confidence weighting for each of the stored behavioral patterns; and
	applying confidence weighting [to segment a video]
	(see, e.g., p19 and 51 in regard to using a neural network to score/weight each potential the start and end of each span/segment);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have employed the behavioral patterns taught by Colas as part of the method otherwise taught by Cheng in order to better identify spans within videos in which an individual was providing instruction by the sentences by the instructor, so as to be able to provide those spans more quickly in response to a search engine request.

In regard to Claims 3, 11, and 15, Cheng teaches these features.  See, e.g., p39 in regard to employing training/sample videos.
In regard to Claims 4-5 and 16-17, Cheng teaches these features.  See, e.g., F7 in regard to “movement of the instructor”.
In regard to Claims 6 and 18, Cheng teaches these features.  See, e.g., p40, “the video-specific model 124 maps the complex event and sematic element information to the location(s) in the video (frame number) in which they occur”;
In regard to Claims 7, 12, and 19, Cheng teaches these limitations at, e.g., paragraph 40 (“portions of the video-specific model 124 may be stored with the video in the video collection 120 (e.g., as meta tags or annotations)).
In regard to Claims 8 and 20, Cheng teaches these features.  See rejection of Claim 1.

Response to Arguments
	Applicant argues on pages 7-8 of its Remarks in regard to the rejections made under 35 USC 101 that it has not claimed a mental process.  Applicant’s argument is unpersuasive because Applicant claims collecting data (e.g., a sample instructional video), analyzing that data (e.g., analyzing the video to identify certain behavioral patterns, storing those patterns, creating weightings for the patterns) and providing an output based on that analysis (e.g., splitting a video into segments based on the stored and weighted behavioral patterns).  Claims directed to such subject matter have been held to be patent ineligible as mental processes by the CAFC in, e.g., Electric Power Group.  



    PNG
    media_image1.png
    160
    704
    media_image1.png
    Greyscale

Applicant’s arguments are not persuasive.  Balestrieri has not been made precedential legal authority by the PTAB, nor is the subject matter it concerns of an online marketplace for distributing software applications analogous to that of Applicant’s claimed invention.  McRO likewise concerns subject matter that is not analogous to that of the Applicant’s invention in terms of it concerned an improvement to computer animation, which is an inherently technological field.  By contrast, Applicant’s claimed invention concerns dividing a video into various segments employing a process that could be performed mentally by human beings.
	Applicant’s arguments regarding the art rejections are not persuasive for the reasons stated in the updated statements of rejection made supra, which were necessitated by Applicant’s amendments.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715